Citation Nr: 0725127	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-44 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  In August 2006, the Board remanded the appeal for 
further development.

The issue of entitlement to a total disability rating due to 
individual unemployability is again referred to the RO for 
appropriate action.


FINDING OF FACT

Since June 22, 2000, the veteran's PTSD has manifested in 
circumstantial speech, panic attacks more frequently than 
once a week, impairment of short-term memory, impaired 
abstract thinking, disturbances of mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, 
but no more, for PTSD have been met, since June 22, 2000.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in November 2002 and August 2006 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate a claim for service 
connection and a claim for an increased rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of any further 
evidence that pertains to his claim.  In addition, the August 
2006 letter also provided notice of the information and 
evidence needed to establish a disability rating and an 
effective date for the disability on appeal.  The claim was 
last readjudicated in February 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board has partially granted the 
veteran's claim for a higher initial rating, any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
veteran.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of these matters 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, private medical records, VA medical records, and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's PTSD has been evaluated as 30 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  The 
following evaluations are assignable under Diagnostic Code 
9411:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name 
warrants 100 percent.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships warrants 70 percent.

Occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships warrants 50 percent.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants 30 
percent.

One factor to be considered is the assigned Global Assessment 
of Functioning (GAF) scores.  The GAF score is a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV)].  

A GAF score of 11 to 20 indicates that there is some danger 
of hurting oneself or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement), or an occasional failure to maintain minimal 
personal hygiene, or gross impairment in communication.  A 
GAF score of 21 to 30 indicates that behavior is considerably 
influenced by delusions or hallucinations, or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acting grossly inappropriately, suicidal 
preoccupation), or an inability to function in almost all 
areas (e.g., stays in bed all day; no job, home, or friends).  
A GAF score of 31 to 40 indicates some impairment in reality 
testing or communication (e.g., speech at times illogical, 
obscure, or irrelevant), or where there is major impairment 
in several areas such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A GAF of 
41 to 50 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., few friends, unable to keep a job).  A GAF 
of 51 to 60 indicates moderate symptoms (e.g., flattened 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).  A GAF of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or social 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  GAF scores are 
defined under the provisions of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Third or Fourth Edition (DSM III or DSM IV), and 
may be used in the evaluation of the veteran's psychiatric 
disability.  38 C.F.R. § 4.125 (2004).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM IV), it does 
not assign disability percentages based solely on GAF Scores.  
See 38 C.F.R. § 4.130 (2004).  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

After review, the Board finds that an initial 50 percent 
disability rating is warranted for the veteran's PTSD.  In 
support of this finding, the Board notes the following 
evidence of record.

A July 2000 VA medical record reflects a diagnosis of mild 
PTSD.  Symptoms included distress at reminders of the Vietnam 
war, chronic sleep impairment, and feelings of detachment 
from people, except from his wife.

An October 2000 VA examination report reflects symptoms 
including chronic sleep impairment, depression, and anxiety.  
The examiner noted that the veteran was always smiling.  His 
reported mood was not commensurate with the way he appeared.  
The examiner noted there was no indication of 
depersonalization, derealization, hallucinations, or 
delusions.  The veteran reported suicidal ideation in the 
last year but no homicidal ideation.  The veteran stated that 
he was working but that he has had numerous jobs in the past 
with trouble with supervisors and people telling him what to 
do.  He reported three suicidal gestures in the 1970s.  Level 
of abstraction and insight were within normal limits.  He 
reported being married to his second wife for 22 years.  
Diagnoses of alcohol dependence, dysthymic disorder, and 
personality disorder with borderline antisocial and dependent 
features were provided, along with a GAF score of 55.  The 
examiner noted the veteran was confronted about omitting 
information or lying which flustered him.  The examiner 
commented that the veteran appeared to be exaggerating or 
omitting things to get his needs met.

Private medical records from April 2000 to August 2001 
reflect symptoms of depressed mood, suicidal ideation, sleep 
impairment, and anxiety, and GAF scores between 40 and 70.  A 
GAF of 40 was assigned in April 2000 during a severe major 
depressive episode due to financial stressors resulting in 
the loss of his family home of more than 20 years.  

Private medical records from August 2001 to February 2002 
reflect chronic sleep impairment, low motivation, depressed 
mood, suicidal ideation, and at times having an inappropriate 
smile, and a GAF score of 55.

An April 2002 VA examination report reflects diagnoses of 
major depressive disorder, alcohol dependence, and anxiety 
disorder with some symptoms of PTSD, and a GAF score of 55.  
Symptoms included chronic sleep impairment, suicidal 
ideation, depression, anxiety, and poor abstract thinking.  
The examiner noted the veteran's tendency to focus on his 
Vietnam experiences even when they were not within the 
context of the conversation.  The examiner stated that the 
veteran's mood was such that he appeared to have a permanent 
smile, and that his affect was commensurate with mood.  The 
veteran stated that his relationship with his wife was 
"good" and that his relationship with his children was 
"okay."  He reported not working since August 2001 but that 
he was looking for work.

An August 2002 private PTSD evaluation reflects diagnoses of 
PTSD due to both childhood abuse and combat service in 
Vietnam, major depression, and alcohol abuse, and a GAF score 
of 40 to 45.  As noted above, GAF score between 31 and 40 
indicates some impairment in reality testing or communication 
such as illogical, obscure, or irrelevant speech at times; or 
major impairment in several areas such as work or school, 
family relations, judgment, thinking, or mood and indicates a 
depressed man who avoids friends, neglects family, and is 
unable to work.  DSM-IV.  A GAF score between 41 and 50 
indicates serious symptoms like suicidal ideation, severe 
obessional rituals, and frequent shoplifting; or serious 
impairment in social, occupational, or school functioning 
with no friends and an inability to keep a job.  Id.  
Symptoms included depression, poor memory, anxiety, suicidal 
ideation, and chronic sleep impairment.  

A March 2003 VA examination report reflects diagnoses of 
anxiety disorder, major depressive episode, and alcohol 
dependence with episodic drinking, and a GAF score of 50.  
Symptoms included chronic sleep impairment, suicidal 
ideation, depression, poor memory, anxiety, and panic attacks 
twice per week.  The veteran stated that he was attending 
school without difficulty, and that he was able to talk to 
and socialize with others now.  He also stated that his past 
jobs did not work out because of his alcohol use and his not 
getting along with others.  The examiner noted that it 
appeared that the veteran lost the jobs due to alcoholism and 
not psychiatric symptomatology.  The veteran described his 
relationship with his wife as "good" but stated that he 
felt very distant from his children because of physical abuse 
he inflicted when they were young.  He noted that he used to 
have a bad temper, which was now better.  He denied having a 
close circle of friends but reported having people he talked 
to on a regular basis.  He endorsed auditory hallucinations 
of his father's voice but not for the past two to three 
weeks.  He endorsed visual hallucinations of mice or rats 
running across the ground, which he had daily for years.  He 
admitted to being obsessive about financial problems but 
denied ritualistic or compulsive behaviors.  The examiner 
stated that it was unclear that the veteran's symptomatology 
was causing significant distress at that time, as the veteran 
was going to school and had a long-term relationship with his 
wife.  The examiner noted that the veteran lost his job but 
stated that he lost it because he was laid off, not because 
he was fired or quit.

Private counseling records from December 1999 to October 2006 
reflect ongoing treatment from a licensed clinical mental 
health counselor.

A November 2006 VA examination report reflects a diagnosis of 
PTSD and a GAF score, attributed solely to the PTSD, of 65.  
A GAF score between 61 and 70 indicates some mild symptoms 
like depressed mood and mild insomnia; or some difficulty in 
social, occupational, or school functioning like occasional 
truancy but generally functioning pretty well with some 
meaningful interpersonal relationships.  DSM-IV.  The 
examiner stated that the GAF score was in the "mild 
symptoms" range because the veteran had good relationships 
with his wife and children.  He added that the veteran did 
not get fired from his last job, so he could be working at a 
job similar to that.  The examiner also stated that the 
veteran had some mild difficulties with interpersonal 
relationships.  Symptoms included chronic sleep impairment, 
passive suicidal ideation, poor abstract thinking, depression 
at times, and anxiety particularly in crowds or when he hears 
fireworks.  His mood was euthymic, always having a smile, and 
affect was at times inappropriate because of the smile.  He 
denied hallucinations and "illusions."  Thought process was 
circumstantial, but he was easily redirected to the topic at 
hand.  The veteran stopped attending school in 2004 because 
of his wife's illness.  He reported last working in 2001 when 
he was laid off because the company closed, not because of 
any job performance problems.  He described his relationship 
with his wife as "very good" and his relationship with his 
children as "wonderful."  Although he reported having no 
friends, he and his wife saw their children often and 
occasionally socialized with their extended family.  

Initially, the Board observes that the veteran has been 
diagnosed with a number of psychiatric disabilities in 
addition to the PTSD.  However, as the record is unclear as 
to which symptoms are attributable to which disabilities, the 
Board will consider all of the symptoms in evaluating his 
PTSD.  See 38 C.F.R. § 4.14 (2006); see also Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (when it is not possible 
to separate the effects of a nonservice-connected condition 
from those of a service-connected condition, reasonable doubt 
should be resolved in the claimant's favor with regard to the 
question of whether certain signs and symptoms can be 
attributed to the service-connected condition).  

Given the above evidence, the Board finds that, since June 
22, 2000, the veteran's disability picture more nearly 
approximated the criteria for a 50 percent rating.  In this 
regard, the veteran has had circumstantial speech, panic 
attacks more frequently than once a week, impairment of 
short-term memory, impaired abstract thinking, disturbances 
of mood, and difficulty in establishing and maintaining 
effective work and social relationships.  Thus, a higher 50 
percent rating is warranted.

The Board notes that the veteran has reported suicidal 
ideation, which is part of the criteria for a 70 percent 
rating.  However, the record fails to show that his 
disability is reflective of obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.  Moreover, the veteran's 
suicidal ideation was described only as passive upon 
examination in November 2006.  Thus, the veteran's PTSD does 
not more nearly approximate the criteria for a 70 percent 
rating.

The Board also notes the veteran's report of auditory and 
visual hallucinations at the March 2003 VA examination.  The 
Board observes that this symptom is part of the criteria for 
a 100 percent rating.  He denied hallucinations and 
"illusions" upon examination in November 2006, however.  
Moreover, the record fails to show that his disability is 
reflective of gross impairment in thought processes or 
communication; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  Thus, the veteran's PTSD does not more nearly 
approximate the criteria for a 100 percent rating.

The Board has considered whether the veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2006); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the Board notes that the 
veteran has been unemployed since September 2001.  However, 
the record shows that he lost the last job because the 
company closed, not because of poor performance.  In 
addition, the recent November 2006 VA examination report 
reflects that the veteran would be able to work at a similar 
job.  Thus, the Board notes that the veteran's disability has 
not been shown objectively to interfere markedly with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Therefore, the Board finds that 
the criteria for submission for consideration of extra-
schedular ratings are not met.  

Overall, the evidence supports an initial 50 percent 
disability rating, but not more, for the veteran's PTSD.  To 
that extent, the appeal is granted.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).   



ORDER

An initial 50 percent disability rating for PTSD is granted, 
subject to the provisions governing the payment of monetary 
benefits.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


